LEIBELL, District Judge.
Plaintiff moves to strike out the answer of the individual defendants, Floyd L. Car-lisle and Frank W. Smith.
An examination of the moving affidavit shows that the basis upon which the motion is made is that the answer has been verified by the defendant Carlisle but not by the defendant Smith. Plaintiff contends that the answer must be verified by both defendants.
The answer in question has been signed by “Whitman, Ransom, Coulson & Goetz, solicitors for defendants Floyd L. Carlisle and Frank W. Smith,” and is also signed by “Jacob H. Goetz, Of Counsel.” That is all that is required by rule 24 of the Equity Rules of this court (28 U.S.C.A. following section 723).
The answer would have been valid even though verified by neither defendant. The signature of counsel is sufficient.
Plaintiff’s motion is therefore denied. Submit order on notice.